ORDER
PER CURIAM.
Family appeals a jury verdict in favor of Defendants in their wrongful death action. We find the trial court did not abuse its discretion in sustaining Defendants’ motion to strike Family’s expert witness. Further, the trial court did not plainly err in allowing Defendants to draw an adverse inference from Family’s failure to call a neurologist. Therefore, we affirm pursuant to Rule 84.16(b)(5).
An opinion would have no precedential value. The parties have been provided with a memorandum for their information only.